       Case 16-02783                  Doc 57          Filed 10/09/18 Entered 10/09/18 11:23:04                                     Desc Main
                                                       Document     Page 1 of 12


                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 16-02783
                                                                       §
GLORIA D BAILEY                                                        §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 01/29/2016. The
        undersigned trustee was appointed on 01/29/2016.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $50,000.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                  $23,364.91
                          Bank service fees                                                                                            $77.38
                          Other Payments to creditors                                                                                   $0.00
                          Non-estate funds paid to 3rd Parties                                                                          $0.00
                          Exemptions paid to the debtor                                                                            $18,374.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of 1                                                                             $8,183.71

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.



1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 16-02783                 Doc 57
                                      Filed 10/09/18 Entered 10/09/18 11:23:04 Desc Main
                                       Document        Page 2 of 12
     6. The deadline for filing non-governmental claims in this case was 05/24/2017 and the deadline
        for filing government claims was 05/24/2017. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $3,912.60. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $3,912.60,
for a total compensation of $3,912.60 2. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$17.30, for total expenses of $17.30.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/28/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                             Case 16-02783                 Doc 57    Filed 10/09/18
                                                                                                FORM 1Entered 10/09/18 11:23:04                                          Desc Main
                                                                                       Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                       RECORD  12 REPORT                                                                   Page No:    1              Exhibit A
                                                                                                           ASSET CASES

Case No.:                    16-02783                                                                                                                           Trustee Name:                                David Leibowitz
Case Name:                   BAILEY, GLORIA D                                                                                                                   Date Filed (f) or Converted (c):             01/29/2016 (f)
For the Period Ending:       9/28/2018                                                                                                                          §341(a) Meeting Date:                        03/01/2016
                                                                                                                                                                Claims Bar Date:                             05/24/2017

                                 1                                                 2                                3                                  4                          5                                         6

                        Asset Description                                       Petition/                    Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                       Unscheduled                   (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                    Value                             Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       2001 Ford Taurus 186000 miles                                                  $1,243.00                                     $0.00                                             $0.00                                            FA
2       2014 Kia Rio 10000 miles                                                       $9,626.00                                     $0.00                                             $0.00                                            FA
3       Used Furniture                                                                  $350.00                                      $0.00                                             $0.00                                            FA
4       Used Women's Clothing                                                           $350.00                                      $0.00                                             $0.00                                            FA
5       Checking account: Fifth Third Bank                                               $29.00                                      $0.00                                             $0.00                                            FA
6       Savings account: Fifth Third Bank                                                 $1.00                                      $0.00                                             $0.00                                            FA
7      2015 Federal Tax Refund (EIC: $4155 / CTC:                                      $6,401.00                                     $0.00                                             $0.00                                            FA
       $2000)
Asset Notes:    Updated per amended schedules filed 5/11/16 (dkt no. 23)
8      2856 140TH ST, BLUE ISLAND IL                              (u)           $47,500.00                                           $0.00                                             $0.00                                            FA
       60406-3346
       28-01-319-016-0000
Asset Notes:    Debtor's name is not actually on the deed - only on the mortgage; deed is in the name of her ex-husband.
9       Personal Injury Suit - Mesh Implant Procedure               (u)                Unknown                               $31,626.00                                           $50,000.00                                            FA
Asset Notes:      Updated per amended schedules filed 2/15/17 (dkt no. 33); settled Debtor's claim in multi-district tort litigation per order entered 03/29/2018 (dkt no. 52).


TOTALS (Excluding unknown value)                                                                                                                                                                           Gross Value of Remaining Assets
                                                                                    $65,500.00                              $31,626.00                                            $50,000.00                                       $0.00




 Initial Projected Date Of Final Report (TFR):           02/12/2018                                Current Projected Date Of Final Report (TFR):           09/30/2018                 /s/ DAVID LEIBOWITZ
                                                                                                                                                                                      DAVID LEIBOWITZ
                                              Case 16-02783             Doc 57  Filed 10/09/18
                                                                                           FORMEntered
                                                                                                   2       10/09/18 11:23:04                                  Desc MainPage No: 1                   Exhibit B
                                                                                  Document       Page 4 of 12
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-02783                                                                                                   Trustee Name:                      David Leibowitz
 Case Name:                       BAILEY, GLORIA D                                                                                           Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***3351                                                                                                 Checking Acct #:                  ******8301
Co-Debtor Taxpayer ID #:                                                                                                                     Account Title:
For Period Beginning:             1/29/2016                                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                9/28/2018                                                                                                  Separate bond (if applicable):

       1                2                                  3                                               4                                                       5                6                      7

   Transaction       Check /                          Paid to/                     Description of Transaction                                 Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                       Received From                                                                             Tran Code            $                $


05/17/2018                     Mostyn Coloplast Qualified Settlement Fund   Proceeds from Coloplast Mesh Settlement (per order                   *              $48,575.00                                 $48,575.00
                                                                            entered 03/29/2018 (dkt no. 52)
                      {9}                                                   Proceeds from Coloplast Mesh Settlement            $50,000.00     1242-000                                                     $48,575.00
                                                                            (per order entered 03/29/2018 (dkt no. 52)
                                                                            Multi-District Litigation Plaintiff Steering       $(1,000.00)    2990-000                                                     $48,575.00
                                                                            Committee Fee (per motion and
                                                                            settlement order at docket nos. 51 and 52)
                                                                            Lien Resolution Fee (per motion and                  $(425.00)    2990-000                                                     $48,575.00
                                                                            settlement order at docket nos. 51 and 52)
05/21/2018           3001      GLORIA BAILEY                                Debtor's Exempt Portion of Personal Injury Settlement             8100-002                              $18,374.00             $30,201.00
05/31/2018                     Green Bank                                   Bank Service Fee                                                  2600-000                                    $28.70           $30,172.30
06/22/2018           3002      AkinMears, GP                                Attorney Fees Pursuant to Contingency Agreement                   3210-600                                  $7,125.00          $23,047.30
                                                                            (Docket #56)
06/22/2018           3003      Bailey Peavy Bailey, PLLC                    Attorney Fees Pursuant to Contingency Agreement                   3210-600                              $11,875.00             $11,172.30
                                                                            (Docket #56)
06/22/2018           3004      Bailey Peavy Bailey, PLLC                    Expenses Pursuant to Contingency Agreement (Docket                3220-610                                  $2,939.91            $8,232.39
                                                                            #56)
06/29/2018                     Green Bank                                   Bank Service Fee                                                  2600-000                                    $48.68             $8,183.71




                                                                                                                                             SUBTOTALS           $48,575.00         $40,391.29
                                              Case 16-02783       Doc 57  Filed 10/09/18
                                                                                     FORMEntered
                                                                                             2       10/09/18 11:23:04                              Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-02783                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        BAILEY, GLORIA D                                                                                 Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3351                                                                                       Checking Acct #:                      ******8301
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             1/29/2016                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                9/28/2018                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $48,575.00          $40,391.29             $8,183.71
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $48,575.00          $40,391.29
                                                                                          Less: Payments to debtors                                           $0.00          $18,374.00
                                                                                      Net                                                                $48,575.00          $22,017.29



                     For the period of 1/29/2016 to 9/28/2018                                                   For the entire history of the account between 05/17/2018 to 9/28/2018

                     Total Compensable Receipts:                      $50,000.00                                Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $50,000.00                                Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $23,442.29                                Total Compensable Disbursements:                           $23,442.29
                     Total Non-Compensable Disbursements:             $18,374.00                                Total Non-Compensable Disbursements:                       $18,374.00
                     Total Comp/Non Comp Disbursements:               $41,816.29                                Total Comp/Non Comp Disbursements:                         $41,816.29
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 16-02783        Doc 57  Filed 10/09/18
                                                                                     FORMEntered
                                                                                             2       10/09/18 11:23:04                      Desc MainPage No: 3                    Exhibit B
                                                                            Document       Page 6 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-02783                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       BAILEY, GLORIA D                                                                          Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3351                                                                                Checking Acct #:                      ******8301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/29/2016                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               9/28/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $48,575.00           $40,391.29               $8,183.71




                     For the period of 1/29/2016 to 9/28/2018                                           For the entire history of the case between 01/29/2016 to 9/28/2018

                     Total Compensable Receipts:                      $50,000.00                        Total Compensable Receipts:                                $50,000.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $50,000.00                        Total Comp/Non Comp Receipts:                              $50,000.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $23,442.29                        Total Compensable Disbursements:                           $23,442.29
                     Total Non-Compensable Disbursements:             $18,374.00                        Total Non-Compensable Disbursements:                       $18,374.00
                     Total Comp/Non Comp Disbursements:               $41,816.29                        Total Comp/Non Comp Disbursements:                         $41,816.29
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
                                                                CLAIM ANALYSIS REPORT10/09/18 11:23:04                        Page No:         1
                   Case 16-02783               Doc 57       Filed 10/09/18  Entered                                   Desc Main
                                                             Document      Page 7 of 12                                            Exhibit C

Case No.            16-02783                                                                                             Trustee Name: David Leibowitz
Case Name:          BAILEY, GLORIA D                                                                                                     Date: 9/28/2018
Claims Bar Date:    05/24/2017

 Claim        Creditor Name           Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

         DAVID P. LEIBOWITZ       Trustee         Allowed      2100-000     $3,912.60           $0.00         $0.00            $0.00               $3,912.60
                                  Compensatio
                                  n
         53 West Jackson
         Boulevard, Suite 1115
         Chicago IL 60604
         DAVID P. LEIBOWITZ       Trustee         Allowed      2200-000        $17.30           $0.00         $0.00            $0.00                  $17.30
                                  Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
         OFFICE OF THE            Clerk of the    Allowed      2700-000       $260.00           $0.00         $0.00            $0.00                 $260.00
         CLERK UNITED             Court Costs
         STATES                   (includes
         BANKRUPTCY               adversary
         COURT                    and other
                                  filing fees)
         219 S. Dearborn Street
         Suite 713
         Chicago IL 60604
         LAKELAW                  Attorney for    Allowed      3120-000       $111.03           $0.00         $0.00            $0.00                 $111.03
                                  Trustee
                                  Expenses
                                  (Trustee
                                  Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         LAKELAW                  Attorney for    Allowed      3110-000     $1,830.00           $0.00         $0.00            $0.00               $1,830.00
                                  Trustee Fees
                                  (Trustee
                                  Firm)
         53 West Jackson
         Boulevard
         Suite 1610
         Chicago IL 60604
         BAILEY PEAVY             Special         Allowed      3220-610     $2,939.91     $2,939.91           $0.00            $0.00                   $0.00
         BAILEY, PLLC             Counsel for
                                  Trustee
                                  Expenses
         55 Waugh, Ste. 803
         Houston TX 77007
         AKINMEARS, GP            Special         Allowed      3210-600     $7,125.00     $7,125.00           $0.00            $0.00                   $0.00
                                  Counsel for
                                  Trustee Fees
          5847 San Felipe St.
          45th Floor
          Houston TX 77057
                                                                CLAIM ANALYSIS REPORT10/09/18 11:23:04                        Page No:         2
                   Case 16-02783               Doc 57       Filed 10/09/18  Entered                                   Desc Main
                                                             Document      Page 8 of 12                                            Exhibit C

Case No.            16-02783                                                                                             Trustee Name: David Leibowitz
Case Name:          BAILEY, GLORIA D                                                                                                     Date: 9/28/2018
Claims Bar Date:    05/24/2017

 Claim        Creditor Name           Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

          BAILEY PEAVY            Special         Allowed      3210-600    $11,875.00    $11,875.00           $0.00            $0.00                   $0.00
          BAILEY, PLLC            Counsel for
                                  Trustee Fees
          3737 Buffalo Speedway
          Suite 1850
          Houston TX 77098
      2   REGIONAL                General         Allowed      7100-000    $10,140.77           $0.00         $0.00            $0.00            $10,140.77
          ACCEPTANCE              Unsecured §
          CORPORATION             726(a)(2)
          Bankruptcy
          Section/100-50-01-51
          PO Box 1847
          Wilson NC 27894
      3   NICOR GAS               General         Allowed      7100-000       $248.90           $0.00         $0.00            $0.00                 $248.90
                                  Unsecured §
                                  726(a)(2)
         PO Box 549
         Aurora 60507
     4 LVNV FUNDING, LLC         General        Withdrawn      7100-000         $0.00           $0.00         $0.00            $0.00                   $0.00
        ITS SUCCESSORS AND Unsecured §
        ASSIGNS AS               726(a)(2)
         assignee of FNBM, LLC
         Resurgent Capital
         Services
         PO Box 10587
         Greenville SC
         29603-0587
Claim Notes: Time-Barred - Claim withdrawn 6/5/17 (dkt 41)
      1   QUANTUM3 GROUP          Payments to     Allowed      7100-900       $277.89           $0.00         $0.00            $0.00                 $277.89
          LLC AS AGENT FOR        Unsecured
                                  Credit Card
                                  Holders
          MOMA Funding LLC
          PO Box 788
          Kirkland WA
          98083-0788

                                                                           $38,738.40    $21,939.91           $0.00         $0.00               $16,798.49
                                                                CLAIM ANALYSIS REPORT10/09/18 11:23:04           Page No:          3
                   Case 16-02783              Doc 57        Filed 10/09/18  Entered                      Desc Main
                                                             Document      Page 9 of 12                               Exhibit C

Case No.             16-02783                                                                                  Trustee Name: David Leibowitz
Case Name:           BAILEY, GLORIA D                                                                                        Date: 9/28/2018
Claims Bar Date:     05/24/2017


        CLAIM CLASS SUMMARY TOTALS

                        Claim Class               Claim        Amount        Amount       Interest       Tax                 Net
                                                 Amount        Allowed        Paid                                       Remaining
                                                                                                                           Balance


         Attorney for Trustee Expenses           $111.03          $111.03         $0.00       $0.00       $0.00               $111.03
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee     $1,830.00        $1,830.00        $0.00       $0.00       $0.00              $1,830.00
         Firm)

         Clerk of the Court Costs (includes      $260.00          $260.00         $0.00       $0.00       $0.00               $260.00
         adversary and other filing fees)

         General Unsecured § 726(a)(2)         $11,634.19       $10,389.67        $0.00       $0.00       $0.00            $10,389.67

         Payments to Unsecured Credit Card       $277.89          $277.89         $0.00       $0.00       $0.00               $277.89
         Holders

         Special Counsel for Trustee            $2,939.91        $2,939.91    $2,939.91       $0.00       $0.00                    $0.00
         Expenses

         Special Counsel for Trustee Fees      $19,000.00       $19,000.00   $19,000.00       $0.00       $0.00                    $0.00

         Trustee Compensation                   $3,912.60        $3,912.60        $0.00       $0.00       $0.00              $3,912.60

         Trustee Expenses                         $17.30           $17.30         $0.00       $0.00       $0.00                $17.30
  Case 16-02783            Doc 57     Filed 10/09/18 Entered 10/09/18 11:23:04                    Desc Main
                                       Document     Page 10 of 12


                                                                                                 Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           16-02783
Case Name:          GLORIA D BAILEY
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                       $8,183.71


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                         $0.00
                                                            Remaining balance:                        $8,183.71

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim              Proposed
                                                               Requested       Payments to             Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                $3,912.60               $0.00          $3,912.60
David P. Leibowitz, Trustee Expenses                               $17.30               $0.00                $17.30
Lakelaw, Attorney for Trustee Fees                              $1,830.00               $0.00          $1,830.00
Lakelaw, Attorney for Trustee Expenses                            $111.03               $0.00            $111.03
Office of the Clerk United States Bankruptcy Court,               $260.00               $0.00            $260.00
Clerk of the Court Costs
Other: AkinMears, GP, Special Counsel for Trustee               $7,125.00            $7,125.00                $0.00
Fees
Other: Bailey Peavy Bailey, PLLC, Special Counsel              $11,875.00           $11,875.00                $0.00
for Trustee Fees
Other: Bailey Peavy Bailey, PLLC, Special Counsel               $2,939.91            $2,939.91                $0.00
for Trustee Expenses


                          Total to be paid for chapter 7 administrative expenses:                     $6,130.93
                                                             Remaining balance:                       $2,052.78

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                         $0.00
                                                             Remaining balance:                       $2,052.78




UST Form 101-7-TFR (5/1/2011)
  Case 16-02783            Doc 57         Filed 10/09/18 Entered 10/09/18 11:23:04               Desc Main
                                           Document     Page 11 of 12


         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                  $2,052.78

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $10,667.56 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 19.2 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 Quantum3 Group LLC as agent for                          $277.89            $0.00         $53.47
           2 Regional Acceptance Corporation                      $10,140.77             $0.00       $1,951.41
           3 Nicor Gas                                                $248.90            $0.00         $47.90


                                Total to be paid to timely general unsecured claims:                $2,052.78
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE


UST Form 101-7-TFR (5/1/2011)
  Case 16-02783            Doc 57   Filed 10/09/18 Entered 10/09/18 11:23:04    Desc Main
                                     Document     Page 12 of 12




                                    Total to be paid for subordinated claims:         $0.00
                                                          Remaining balance:          $0.00




UST Form 101-7-TFR (5/1/2011)
